Title: From Thomas Jefferson to Van Staphorst & Hubbard, 10 October 1792
From: Jefferson, Thomas
To: Van Staphorst & Hubbard



Gentlemen
Philadelphia Oct. 10. 1792.

 I am to acknolege the receipt of your two favors of May 16. and July 20. the former informing me of your payment ƒ2511—7 Holld. Currency to Messrs. Willinks V. Staphorsts & Hubard for the U.S. on my account, which left a balance in your hands in my favor of ƒ656—2 and the latter that you should pay my draft in favor of Dobson for ƒ1014—2. Holld. Currency when presented, which of course would leave a balance against me of 358ƒ. for which advance be pleased to accept my thanks. The former order in favor of the U.S. was given on a supposition that that was the exact balance resulting to them on my public accounts. I have been lately however engaged in carefully preparing them for final settlement, and have discovered an error which has stood in them undiscovered for 8 years, to wit, a mistake of the month in which I was nominated, which occasions a difference against me of Dol. 888–67 cents say ƒ2221–14 Holld. Curry. Unwilling that in such an account a balance should stand against me one moment, (which never should have existed but from error) and having no means for it’s instantaneous payment to which I would resort so willingly as to your friendship, I have determined to ask you to pay to Messrs. Willinks V. Staphorsts & Hubbard bankers of the U.S. to my credit the further sum of ƒ2221—14s Holld. currency. However unwilling I am to have a balance against me in private hands, I am more so with respect to the public, and feeling a consciousness of my own disposition towards you, I have flattered myself with a reciprocity of some degree of confidence on your part, strengthened by the kind expressions in your two letters before cited. The balance shall be repaid with my first convenience, and as much sooner as any order from you shall direct. Permit me therefore to take the liberty of now balancing my account with the U.S. by this debit on the presumption that you will justify it on your receipt of this. I am with great esteem & attachment Gentlemen Your most obedt. humble servt.

Th: Jefferson

